DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
Response to Arguments
Applicant’s arguments, see Pages 15-16, filed 11/19/2021, with respect to Claims 1-20 with respective to ““the first search space corresponds to a first control resource set and the second search space corresponds to a second control resource set, and wherein: demodulation reference signal ports of the first control resource set are quasi- collocated with a first set of reference signals; demodulation reference signal ports of the second control resource set are quasi-collocated with second ports of a second set of reference signals; and 51Lenovo Docket No. SMM920180071-US-NP2KB&A Docket No. 1425.2.331DIVthe first set of reference signals and the second set of reference signals are different” have been fully considered and are persuasive. The rejections of claims 1-20 has been withdrawn. 

Allowable Subject Matter




Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reason for allowance: 

Bagheri et al. (US 2020/0107346 A1), which directed to a resource allocation assignment for a set of scheduled TTIs can be received from a network in a first TTI belonging to the set of scheduled TTIs. A first set of resources for receiving a first portion and a second set of resources for receiving a second portion of a first downlink user data in the first TTI can be determined based on the resource allocation assignment. The first downlink user data corresponding to at least a first transport block in the first and the second set of resources can be received. A third set of resources for receiving a first portion and a fourth set of resources for receiving a second portion of a second downlink user data in a second TTI belonging to the set of scheduled TTIs can be determined based on the resource allocation assignment. The second downlink user data corresponding to at least a second transport block in the third and the fourth set of resources can be received; 
Jung et al. (US 2018/0132264 A1), which direct to apparatuses, methods, and systems are disclosed for communicating a short-duration uplink channel. One apparatus includes a transceiver that receives a downlink scheduling assignment message from a base unit, the scheduling message assigning resources for reception of a TB. The apparatus includes a processor that identifies a set of uplink resources in a slot and determines a first uplink resource from within the set. Here, selecting the first uplink resource is based on: a RB index of a first assigned FRU of the TB, a lowest 
None of these references, take alone or in combination, teaches the claims as, “the first search space corresponds to a first control resource set and the second search space corresponds to a second control resource set, and wherein: demodulation reference signal ports of the first control resource set are quasi- collocated with a first set of reference signals; demodulation reference signal ports of the second control resource set are quasi-collocated with second ports of a second set of reference signals; and 51Lenovo Docket No. SMM920180071-US-NP2KB&A Docket No. 1425.2.331DIVthe first set of reference signals and the second set of reference signals are different” in conjunction with other limitation recited in the claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by the applicant must be submitted no later than the payment issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason of Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


December 1, 2021
/GUANG W LI/Primary Examiner, Art Unit 2478